Citation Nr: 0014277	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to restoration of special monthly pension based 
on the need for regular aid and attendance, which was 
discontinued effective July 31, 1998.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to August 1943.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Board notes that the veteran originally requested a 
hearing before a member of the Board.  In July 1999, the 
veteran cancelled the hearing scheduled later that month.  


REMAND

The veteran seeks entitlement to restoration of special 
monthly pension based on the need for regular aid and 
attendance.  The record reveals that the VAHROC granted 
special monthly pension effective July 17, 1991 in a March 
1992 decision and discontinued the benefit effective July 31, 
1998 in a July 1998 decision.  

Review of the claims folder reveals that the VAHROC 
transferred the claims folder to the Board in July 1999 and 
properly notified the veteran of that transfer.  In September 
1999, within 90 days of the notice of transfer, the Board 
received a report of contact dated in September 1999.  The 
report of contact contained the details of a routine field 
examination.  The evidence was not accompanied by a written 
statement from the veteran waiving of consideration of the 
evidence by the agency of original jurisdiction.  Absent such 
a waiver, the Board must refer the case to the VAHROC for 
review and readjudication.  38 C.F.R. § 20.1304(c) (1999).  

Accordingly, the case is REMANDED to the VAHROC for the 
following action:

The RO should readjudicate the veteran's 
claim for restoration of special monthly 
pension based on the need for regular aid 
and attendance, which was discontinued 
effective July 31, 1998.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



